DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 14/798,458 (07/13/15) filed on 11/01/21.
Allowable Subject Matter
Claims 1 - 3, 5 - 6, 8, 16, 18, 19 and 20 - 37 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 03/09/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sang Hogene Choi, Reg. No. 68,145 and T. Lacour, Reg. No. 70,964 on Tuesday, January 4, 2022.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 8, 18 and 20.  Please cancel claims 4 and 9 - 14.  Please add new claims 21 - 37.
Claim 1 (Currently Amended): A method for providing an education decision-making tool, comprising:
determining, by one or more processors of a computer server, a first user input inputted via a user interface serviced by the computer server and executing on a client computing device coupled to the computer server via a communications network, the first user input corresponding to an input of profile information, one or more preference factors, and educational goals information for a potential student;
computing, by the one or more processors, for each of a plurality of educational programs, a cost-benefit assessment for the user based on the profile information and the educational goals information;
computing, by the one or more processors, for each of the plurality of educational programs, a return-on-investment (ROI) assessment for the user based on the educational goals information, the one or more preference factors weighted based on a corresponding weight for each of the one or more preference factors, and the cost-benefit assessment;
selecting, by the one or more processors, a set of one or more educational programs of the plurality of educational programs based on the respective ROI assessments;

determining, by the one or more processors, a second user input inputted via the user interface executing on the client computing device, the second user input comprising an input to modify at least one of the corresponding weights that the one or more preference factors is weighted based on;
re-computing, by the one or more processors, the ROI assessments for the user for each of the plurality of educational programs based on the educational goals information, the one or more preference factors weighted based on at least one modified weight for each of the one or more preference factors, and the cost-benefit assessment;
selecting, by the one or more processors, a different set of one or more educational programs of the plurality of educational programs based on the respective re-computed ROI assessments; and
in response to determining a user interaction with one or more interactive elements displayed within the user interface and corresponding to the one or more educational programs:
		causing, by the one or more processors, the user interface executing on the client computing device to display a second information set regarding the different set of one or more educational programs, wherein the second information set comprises detailed information about the one or more educational programs of the different set of one or more educational programs, wherein the detailed information is included in the second information set based on the second user input, and wherein causing the user interface executing on the client computing device to display the second information set comprises dynamically updating the user interface to display second information corresponding to the different set of one or more educational programs visually more prominently than the displayed first 
Claim 4 (Canceled).
Claim 8 (Currently Amended): The method of Claim 1, wherein an ROI assessment is computed for each of a plurality of potential students, the method further comprising:
generating, by the one or more processors, a ranked list of the plurality of potential students based on their respective ROI assessments; and
providing, by the one or more processors, the ranked list to the client computing device.
Claims 9-14 (Canceled).
Claim 18 (Currently Amended): The method of Claim 1, wherein, prior to determining the second user input, the corresponding weights for each of the one or more preference factors are based on general criteria; and
after determining the second user input, the corresponding weights for each of the one or more preference factors are based on criteria customized for a user of the education decision-making tool.
Claim 20 (Currently Amended): A system, comprising: 
a computer server communicatively connected with a client computing device via a communications network, wherein the computer server comprises: 
one or more processors; and 
one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions that, when executed by the one or more processors, cause the computer server to 
determine a first user input inputted via a user interface serviced by the computer server and executing on [[a]] the client computing device 
compute, for each of a plurality of educational programs, a cost-benefit assessment for the user based on the profile information and the educational goals information;
compute, for each of the plurality of educational programs, a return-on-investment (ROI) assessment for the user based on the educational goals information, the one or more preference factors weighted based on a corresponding weight for each of the one or more preference factors, and the cost-benefit assessment;
select a set of one or more educational programs of the plurality of educational programs based on the respective ROI assessments;
cause the user interface executing on the client computing device to display a first information set including first information corresponding to the selected set of one or more educational programs;
determine a second user input inputted via the user interface executing on the client computing device, the second user input comprising an input to modify at least one of the corresponding weights that the one or more preference factors is weighted based on;
re-compute the ROI assessments for the user for each of the plurality of educational programs based on the educational goals information, the one or more preference factors weighted based on at least one modified weight for each of the one or more preference factors, and the cost-benefit assessment;
select a different set of one or more educational programs of the plurality of educational programs based on the respective re-computed ROI assessments; and
in response to determining a user interaction with one or more interactive elements displayed within the user interface and corresponding to the one or more educational programs:
cause the user interface executing on the client computing device to display a second information set regarding the different set of one or more educational programs, wherein the second information set comprises detailed information about the one or more educational programs of the different set of one or more educational programs, wherein the detailed information is included in the second information set based on the second user input, and wherein causing the user interface executing on the client computing device to display the second information set comprises dynamically updating the user interface to display second information corresponding to the different set of one or more educational programs visually more prominently than the displayed first information corresponding to the selected set of one or more educational programs.
Claim 21 (New): The system of Claim 20, wherein the one or more computer-readable non-transitory storage media further comprise instructions that, when executed by the one or more processors, further cause the computer server to:
access a database comprising historical information for a plurality of students, the historical information comprising demographic information and education information, wherein the ROI assessment for one of the plurality of educational programs is further based on the historical information.
Claim 22 (New): The system of Claim 20, wherein the one or more computer-readable non-transitory storage media further comprise instructions that, when executed by the one or more processors, further cause the computer server to:
request, from a plurality of users of the education decision-making tool, demographic information and education information, wherein the ROI assessment for one of the plurality of educational programs is further based on the demographic information and the education information.

Claim 24 (New): The system of Claim 20, wherein the instructions to select the set of one or more educational programs further comprises instructions to:
rank the plurality of educational programs based on the respective ROI assessments.
Claim 25 (New): The system of Claim 20, wherein an ROI assessment is computed for each of a plurality of potential students, and wherein the one or more computer-readable non-transitory storage media further comprise instructions that, when executed by the one or more processors, further cause the computer server to:
generate a ranked list of the plurality of potential students based on their respective ROI assessments; and
provide the ranked list to the client computing device.
Claim 26 (New): The system of Claim 20, wherein the second user input is determined based on a user interaction with the one or more interactive elements.
Claim 27 (New): The system of Claim 20, wherein, prior to determining the second user input, the corresponding weights for each of the one or more preference factors are based on general criteria; and
after determining the second user input, the corresponding weights for each of the one or more preference factors are based on criteria customized for a user of the education decision-making tool.
Claim 28 (New): The system of Claim 20, wherein, in response to determining the user interaction with the one or more interactive elements displayed within the user interface, the one or more computer-readable non-transitory storage media further comprise instructions that, when executed by the one or more processors, further cause the computer server to:

cause the user interface executing on the client computing device to display the second information set and the shareable resource concurrently.
Claim 29 (New): A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a computing server, cause the one or more processors to:
determine a first user input inputted via a user interface serviced by the computer server and executing on a client computing device coupled to the computer server via a communications network, the first user input corresponding to an input of profile information, one or more preference factors, and educational goals information for a potential student;
compute, for each of a plurality of educational programs, a cost-benefit assessment for the user based on the profile information and the educational goals information;
compute, for each of the plurality of educational programs, a return-on-investment (ROI) assessment for the user based on the educational goals information, the one or more preference factors weighted based on a corresponding weight for each of the one or more preference factors, and the cost-benefit assessment;
select a set of one or more educational programs of the plurality of educational programs based on the respective ROI assessments;
cause the user interface executing on the client computing device to display a first information set including first information corresponding to the selected set of one or more educational programs;
determine a second user input inputted via the user interface executing on the client computing device, the second user input comprising an input to modify at least one 
re-compute the ROI assessments for the user for each of the plurality of educational programs based on the educational goals information, the one or more preference factors weighted based on at least one modified weight for each of the one or more preference factors, and the cost-benefit assessment;
select a different set of one or more educational programs of the plurality of educational programs based on the respective re-computed ROI assessments; and
in response to determining a user interaction with one or more interactive elements displayed within the user interface and corresponding to the one or more educational programs:
		cause the user interface executing on the client computing device to display a second information set regarding the different set of one or more educational programs, wherein the second information set comprises detailed information about the one or more educational programs of the different set of one or more educational programs, wherein the detailed information is included in the second information set based on the second user input, and wherein causing the user interface executing on the client computing device to display the second information set comprises dynamically updating the user interface to display second information corresponding to the different set of one or more educational programs visually more prominently than the displayed first information corresponding to the selected set of one or more educational programs.
Claim 30 (New): The non-transitory computer-readable medium of Claim 29, further comprising instructions that, when executed by the one or more processors of the computer server, further cause the one or more processor of the computer server to:
access a database comprising historical information for a plurality of students, the historical information comprising demographic information and education information, 
Claim 31 (New): The non-transitory computer-readable medium of Claim 29, further comprising instructions that, when executed by the one or more processors of the computer server, further cause the one or more processor of the computer server to:
request, from a plurality of users of the education decision-making tool, demographic information and education information, wherein the ROI assessment for one of the plurality of educational programs is further based on the demographic information and the education information.
Claim 32 (New): The non-transitory computer-readable medium of Claim 29, wherein the first user input corresponding to the input of profile information and the educational goals information for the potential student is based on a personalized set of information associated with a unique identifier for the potential student.
Claim 33 (New): The non-transitory computer-readable medium of Claim 29, wherein the instructions to select the set of one or more educational programs further comprises instructions to:
rank the plurality of educational programs based on the respective ROI assessments.
Claim 34 (New): The non-transitory computer-readable medium of Claim 29, wherein an ROI assessment is computed for each of a plurality of potential students, and further comprising instructions that, when executed by the one or more processors of the computer server, further cause the one or more processor of the computer server to:
generate a ranked list of the plurality of potential students based on their respective ROI assessments; and
provide the ranked list to the client computing device.
Claim 35 (New):  The non-transitory computer-readable medium of Claim 29, wherein the second user input is determined based on a user interaction with the one or more interactive elements.

after determining the second user input, the corresponding weights for each of the one or more preference factors are based on criteria customized for a user of the education decision-making tool.
Claim 37 (New):  The non-transitory computer-readable medium of Claim 29, wherein, in response to determining the user interaction with the one or more interactive elements displayed within the user interface, further comprising instructions that, when executed by the one or more processors of the computer server, further cause the one or more processor of the computer server to:
generate a shareable resource uniquely representative of the second information set; and
cause the user interface executing on the client computing device to display the second information set and the shareable resource concurrently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (11/01/21), pg. 12 - 21 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Please also refer to the prosecution history of the instant application. In
particular, applicant’s remarks (10/16/20), pgs. 10 - 11 which distinguish the claimed invention from the closest prior art references listed below.

The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 3, 5 - 6, 8, 16, 18, 19 and 20 - 37.
With respect to the non patent literature reference(s)  listed below:
“Cost-Benefit Analysis,” by Richard Layard and Stephen Glaister.  London School of Economics and Political Science.  Cambridge University Press.  Pgs. 1-56.  1994.(hereinafter Layard).
“GIS-Based Educational Decision Making System,” by Wang Aihua; Xu Guoxiong; Jia Jiyou; and Wen Dongmao.  Abstract only.  Published:  February 8, 2010.  (hereinafter Aihua)
Layard is relevant to the claimed invention because it discusses cost-benefit analysis.  Aihua is relevant to the claimed invention because it discusses an educational decision making system.  Layard and Aihua, alone or in combination, do not address all of the particular attributes of the claimed invention however, because they do not disclose an education decision-making tool, operating in a network-centric environment, applying concepts of both cost-benefit analysis and return-on-investment, and providing a dynamic user interface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to decision making, particularly educational decision making.
20040133546;
20150066559; and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697